DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 6, 8, 9, 11, 15, 16, 18-20, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angott US20150257651 in view of US 20110243409.

Regarding claim 1, Angott disclose(s) the following claim limitations:
A scanner, comprising: 
a cart coupled to a rail (i.e. trolley 88 connects to camera assembly 58 which is on a rail 76) [paragraph 30; fig. 1], wherein 
(a) the cart is configured to move along the rail in a first direction (i.e. camera assembly 58 moves along the rail 76 in a first direction) [paragraph 30; fig. 1], and 
(b) the rail is configured to move with the cart in a second direction transverse to the first direction (i.e. housing 44 can be moved vertically (which includes rail 76) by the lifting mechanism 132 ) [paragraph 49; fig. 1,3]; 
including one or more cameras coupled to the cart, the imaging device being configured to capture image data of an anatomical region of a subject (i.e. 3d camera 60 captures 3d images of the breasts of a patient.) [paragraph 26; fig. 1], 
one or more sensors configured to detect a position of the cart on the rail (i.e. Position sensors 124 are disposed on the rail to determine the position of the camera assembly 58.) [paragraph 30,38; fig. 4].  
Angott do/does not explicitly disclose(s) the following claim limitations:
one or more light sources; and 
However, in the same field of endeavor Naimi discloses the deficient claim limitations, as follows:
one or more light sources (i.e. projector can be used to illuminate the subject) [paragraph 183,189]; and 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Angott with Naimi to have one or more light sources.
It would be advantageous because light sources are particularly useful when employing coded light techniques. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Angott with Naimi to obtain the invention as specified in claim 1.




The scanner of claim 1, wherein the one or more light sources include one or more white lights and one or more yellow lights (i.e. projector capable of having a yellow and white light) [paragraph 183].  

Regarding claim 6, Angott meets the claim limitations, as follows: 
The scanner of claim 1, wherein the scanner includes a first motor configured to move the cart along the rail in the first direction, and a second motor configured to move the rail along with the cart in the second direction (i.e. trolley motor 112 moves the camera along the rail. Driving motor 139 moves the assembly vertically) [paragraph 33; fig. 3,6].  

Regarding claim 8, Angott meets the claim limitations, as follows: 
The scanner of claim 1, wherein the rail is curved in an arc (i.e. arc shaped rail 76) [paragraph 29; fig. 1].  

Regarding claim 9, Angott meets the claim limitations, as follows: 
The scanner of claim 1, wherein the imaging device includes multiple cameras with different focal points (i.e. 3d camera 60 and thermographic camera has different focal lengths) [paragraph 26].  



Claim 15 is rejected using similar rationale as claim 8.

Regarding claim 16, Angott meets the claim limitations, as follows: 
The method of claim 11, wherein the rail extends from a first end to a second end, and wherein moving the cart along the rail includes (a) moving the cart to the first end, and (b) moving the cart from the first end to the second end (i.e. camera assembly moved to a variety of positions along the directions to enable many images from different locations.) [paragraph 30].  

Regarding claim 18, Angott meets the claim limitations, as follows: 
The method of claim 16, wherein moving the rail with the cart includes moving the rail in the second direction transverse to the first direction after (a) moving the cart to the first end, and before (b) moving the cart from the first end to the second end (i.e. camera assembly moved to a variety of positions along the directions to enable many images from different locations.) [paragraph 30].  


Regarding claim 19, Angott meets the claim limitations, as follows:
The method of claim 11, wherein moving the cart and moving the rail with the cart together move the one or more cameras along a substantially rectangular path (i.e. the computer system is capable of moving the camera system up and down as well as left and right which can be a rectangular path. trolley motor 112 moves the camera along the rail. Driving motor 139 moves the assembly vertically) [paragraph 33; fig. 3,6].  

Claim 20 is rejected using similar rationale as claims 1 and 6 and further below.
 Angott meets the claim limitations, as follows:
a computer system operatively coupled to the scanner, the computer system being configured to: control the first motor and the second motor; rotate the one or more cameras about at least one of a first axis extending in the first direction or a second axis extending in the second direction; receive the image data from the scanner; and construct a three-dimensional image of the anatomical region based on the image data (i.e. 3d camera 60 captures 3d images of the breasts of a patient. This is done by moving the camera from one side of the rail to the other while capturing images) [paragraph 26; fig. 1].  


The imaging system of claim 20, wherein the computer system is configured to control the first motor and the second motor to move the one or more cameras in a substantially rectangular path (i.e. the computer system is capable of moving the camera system up and down as well as left and right which can be a rectangular path. trolley motor 112 moves the camera along the rail. Driving motor 139 moves the assembly vertically) [paragraph 33; fig. 3,6].  

Regarding claim 39, Angott meets the claim limitations, as follows:
The method of claim 11, wherein: moving the cart along the rail in the first direction includes moving the one or more cameras from an original location to a first end of the scanner, and moving the cart along the rail in the second direction includes moving the one or more cameras in the second direction for a first time period while the one or more cameras are at the first end (i.e. camera assembly moved to a variety of positions along the directions to enable many images from different locations. This would be done during a time period) [paragraph 30].  




The method of claim 39, further including: moving the one or more cameras in a direction opposite the first direction to a second end of the scanner opposite the first end, moving the one or more cameras in direction opposite the second direction for the first time period while the one or more cameras are at the second end, and moving the one or more cameras in the first direction to the original location (i.e. camera assembly moved to a variety of positions along the directions to enable many images from different locations.) [paragraph 30].  

Allowable Subject Matter
Claims 13, 14, 17, 29, 32, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kindem is a 3d camera mounted on an automatic moving arm used to map anatomy.
Courteille is a 3d movable scanner that uses light to map anatomy.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Jared Walker/Primary Examiner, Art Unit 2426